Citation Nr: 9915531	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  93-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased rating for a right patellectomy, 
currently evaluated as 10 percent disabling.

A determination of the propriety of the initial disability 
rating of 10 percent for arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claim for a 
rating in excess of 10 percent for his service-connected 
right knee disorder.  The veteran filed a timely appeal to 
this adverse determination.

This matter was previously before the Board in April 1995 and 
was remanded to the RO for further development.  In January 
1998, after the requested development was performed, the RO 
issued a rating decision which recharacterized the veteran's 
right knee disability pursuant to VAOPGCPREC 23-97 (Jul. 1, 
1997).  The rating decision identified the veteran's right 
knee disability as involving both a right patellectomy, 
evaluated as 10 percent disabling from December 31, 1974, and 
arthritis of the right knee, evaluated as 10 percent 
disabling from August 21, 1991 (the earliest date of evidence 
of such disorder).  Since the veteran was clearly seeking an 
increased rating for his overall right knee disability at the 
time of his original appeal, and such disability has since 
been separated into two related service-connected disorders 
by the RO, the Board finds that an analysis of both issues is 
appropriate in this decision.

In addition, although the veteran also originally appealed 
the RO's January 1992 denial of a claim for service 
connection for degenerative arthritis of the lumbar  spine, 
this claim was subsequently granted by the RO in a rating 
decision dated in August 1998.  Because this action 
constituted a full grant of the benefits sought on appeal as 
to this issue, this claim is not before the Board at this 
time.  An April 1999 VA medication counseling report in 
regard to the veteran's back disability is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's right patellectomy is currently manifested 
by not more than slight instability and giving way of the 
knee.

3.  The veteran's arthritis of the right knee is manifested 
by slightly limited flexion and full extension on range of 
motion testing.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right patellectomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, 
Diagnostic Code 5257 (1998).

2.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Patellectomy

The veteran's claim for an increased rating for a right 
patellectomy is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1998 (hereinafter, the 
"Court")) has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  The Board is also satisfied that all 
relevant facts needed to adjudicate a schedular evaluation of 
the veteran's disorder have been properly developed.  No 
further assistance to the veteran is required on this issue 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1998).

Evidence relevant to the current level of severity of the 
veteran's right patellectomy includes the report of a medical 
examination conducted in May 1991 for Tennessee Disability 
Determination Services.  At that time, the veteran stated 
that his right patellectomy, performed in 1959, caused 
occasional instability of the right knee, making movement up 
and down and walking long distances difficult.  Physical 
examination of the veteran's right knee showed evidence of a 
previous patellectomy, "without any evidence of any acute 
problems."  The examiner noted that there was no 
instability.  The examiner rendered a relevant diagnosis of 
status post patellectomy secondary to trauma in 1959.  It was 
noted that the veteran described chronic intermittent 
symptoms of pain and instability without any acute worsening.

Also of record is an examination report dated in March 1996 
from Carl Dyer, Jr., M.D.  At that time, the veteran 
complained of pain in the right knee, with occasional giving 
way.  Physical examination revealed the absence of a patella.  
The examiner specifically stated that the "[p]atient does 
not have an evidence of ligamentous instability."  The 
examiner's impression was status post patellectomy, right 
knee.

In January 1998, the veteran underwent a fee-basis VA 
examination.  At that time, the veteran complained of 
experiencing increasing problems with his knee over the 
previous several years, with episodes of swelling and giving 
way.  He also stated that he had knee pain, which was 
increased with weight-bearing and impact-loading activities.  
He stated that he was unable to squat, kneel, or crawl on the 
affected knee.  Physical examination revealed no swelling, 
but some anterior translation.  He had pain over the medial 
joint line.  Range of motion testing revealed full extension 
of the knee and flexion to 105 degrees.  The examiner 
diagnosed status post right patellectomy, and mild right knee 
instability due to an incomplete injury to the right anterior 
cruciate ligament.

The veteran's left knee disorder has been rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5010-5257.  Pursuant to DC 5257, a 10 
percent rating is warranted when there is slight recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating is warranted if such subluxation or lateral 
instability is moderate.  Finally, a 30 percent rating is 
warranted when the evidence shows severe subluxation or 
lateral instability.

Significantly, the veteran did not have right knee 
instability at the time of examinations in May 1991 and March 
1996.  At the time of a January 1998 examination, the 
examiner reported "mild right knee instability."  At the 
time of a May 1993 Travel Board hearing before the 
undersigned Board Member, the veteran testified that he 
suffered from periodic instability, and both he and his wife 
stated that he had fallen on occasion due to his right knee 
giving way.  Therefore, the Board finds that the veteran does 
not have more than a mild or slight level of lateral 
instability which is contemplated by the currently assigned 
10 percent rating under DC 5257.  Absent clinical findings of 
moderate subluxation or instability, an increased rating to 
20 percent under this code is not warranted by the evidence.  

The Board has considered whether the veteran is entitled to a 
higher rating under other related codes for his right 
patellectomy.  In this regard, DC 5262 contemplates malunion 
of the tibia and fibula.  Pursuant to this code, a 10 percent 
rating is warranted for malunion which causes slight knee or 
ankle disability.  A 20 percent rating is warranted if such 
disability is moderate.  A 30 percent rating is warranted if 
such disability is marked.  Finally, a 40 percent rating is 
warranted for nonunion of the tibia and fibula, with loose 
motion, requiring the use of a brace.  Given the relatively 
limited clinical findings relating to the veteran's right 
knee, especially evidence of bony malunion, an analysis under 
this code would not result in a higher rating.

II.  Arthritis of the Right Knee

The veteran has also claimed entitlement to a rating in 
excess of 10 percent for his service-connected arthritis of 
the right knee.  This is an original claim placed in 
appellate status by the veteran's having taken exception to 
the initial rating for this disorder, which dates back to 
August 1991.  See Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999) (an initial rating may be staged and separate 
ratings for separate periods may be assigned based on facts 
found).  The Board is satisfied with respect to this issue 
that all relevant facts have been properly and sufficiently 
developed.

Evidence relevant to the veteran's claim includes the report 
of a VA x-ray examination conducted in August 1991.  At that 
time, the examiner diagnosed minimal degenerative changes or 
the right knee.  Also of record is the report of a VA x-ray 
examination dated in February 1996.  At that time, x-rays 
showed no evidence of fracture, dislocation, or bone or joint 
disease, except for some small spurs projecting from the 
intercondylar tibial eminence on the right side.  The 
examiner diagnosed minor degenerative changes, right knee, 
otherwise negative.

An examination report from Dr. Dyer, dated in March 1996, 
also noted that x-rays showed minor degenerative changes in 
the right knee, otherwise normal, except for obvious evidence 
that the veteran had had a patellectomy.

A VA x-ray report dated in June 1997 found no appreciable 
change in the appearance of the veteran's right knee since 
the time of his February 1996 examination.  The examiner 
diagnosed minor degenerative changes in the right knee.

At the time of the veteran's fee-basis VA examination in 
January 1998, physical examination revealed full extension 
and flexion to 105 degrees.  There was pain over the medial 
joint line, but no swelling.  X-rays of the knee showed some 
degenerative changes involving the medial and lateral 
compartments.  The examiner did not render a diagnosis 
relevant to knee arthritis.

The veteran's arthritis of the right knee has been evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010, 
which provides that traumatic arthritis, established by x-ray 
findings, is to be rated as degenerative arthritis under DC 
5003.  DC 5003, in turn, states that arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected.  
Thus, although the RO has rated the veteran's arthritis under 
DC 5262, pursuant to which the severity of impairment of the 
tibia and fibula is evaluated, the Board finds that it is 
more appropriate to rate the veteran's arthritis under one of 
the codes dealing with limited motion.

Limitation of knee flexion is rated under DC 5260 of the VA 
Rating Schedule.  Under this code , flexion to 60 degrees 
warrants a noncompensable (0 percent) rating; a minimum 10 
percent rating requires flexion to be limited to 45 degrees.  
As the veteran's right knee flexion has most recently been 
shown to exhibit 105 degrees of flexion, well in excess of 45 
degrees (140 degrees is normal, see 38 C.F.R. § 4.71a, Plate 
II), a compensable rating under this code section is not 
warranted.  

Similarly, since the veteran has consistently been shown to 
exhibit full extension, a compensable rating under DC 5261, 
pursuant to which limitation of extension is evaluated, would 
not result in a compensable rating.

However, DC 5010 also provides that when the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected where there is, 
among other things, satisfactory evidence of painful motion.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Although it does not appear that the veteran has specifically 
been found to suffer from painful motion at the time of 
examinations, the examiner who performed the January 1998 
examination noted the presence of pain over the medial joint 
line of the knee.  In addition, at the time of the veteran's 
Travel Board hearing in May 1993, the veteran provided 
testimony regarding knee pain, including the fact that he 
could not walk further than 2 or 3 blocks due to knee pain.  
Given the relatively slight limitation of flexion and full 
extension, however, the intermittent pain and relatively 
nonprogressive nature of the arthritic changes afford no 
basis for a rating in excess of 10 percent under DC 5010 at 
any time during the initial rating period.  See Fenderson.

III.  Conclusion

The Board recognizes that the veteran's right knee has been 
reported to be productive of pain.  However, as noted above, 
this pain has explicitly been taken into consideration in 
granting the veteran a 10 percent disability evaluation under 
DC 5010.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1996); see also 
DeLuca v. Brown, 8 Vet.App. 202, 204-7 (1995).  In any event, 
pain must be supported by adequate pathology.  The 
degenerative changes to date have consistently been described 
as minor.  Taking all these factors into consideration, 
functional loss due to pain would not result in assignment of 
a higher evaluation.

The Board would also point out that its denial of both of the 
knee claims is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet.App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1996) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  

Finally, although the evidence does indicate that the veteran 
receives Social Security Disability benefits, it appears from 
the Social Security records contained in the veteran's claims 
file that this award was made primarily due to unrelated back 
problems.  Thus, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet.App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).













ORDER

A rating in excess of 10 percent for a right patellectomy is 
denied.

The 10 percent rating initially assigned to the veteran's 
arthritis of the right knee was proper, and thus a rating in 
excess of 10 percent for arthritis of the right knee is 
denied.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

